 1 Rissa A. Stuart (Bar No. 166459)
      rstuart@kschanford.com
 2 KAHN, SOARES & CONWAY, LLP
   219 North Douty Street
 3 Hanford, CA 93230
   Telephone: (559) 584-3337
 4 Facsimile: (559) 584-3348
 5
   Attorney for Plaintiff, WOODLAND
 6 TRACTOR AND EQUIPMENT CO., INC.
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
                                    SACRAMENTO DIVISION
11
   WOODLAND TRACTOR AND                            Case No. 2:15-CV-02042-MCE-DB
12 EQUIPMENT CO., INC.,
                                                   The Hon. Judge Morrison England, Jr.
13                 Plaintiff,                      presiding
14          v.
                                                   ORDER RE: JOINT STIPULATION TO
15 CNH INDUSTRIAL AMERICA, LLC,                    CONTINUE EXPERT DISCOVERY
                                                   AND PRE-TRIAL MATTERS
16                 Defendant(s).
                                                   Action Filed: August 17, 2015
17
18
19
           Upon reviewing the Parties’ Joint Stipulation to Continue Expert Discovery and Pre-
20
     Trial Matters, and the Court finding good cause to modify its Scheduling Order, as amended,
21
     the Court orders:
22
           1.     That all expert discovery in the above-captioned matter shall be completed
23
     within sixty (60) days of the Court's issuance of an Order on WOODLAND’S Amended
24
     Notice of Motion and Motion For Entry of Judgment Pursuant To FRCP 54(b) (Document
25
     56); and
26
           ///
27
           ///
28


                                                  1                        Order Re: Joint Stipulation
 1         2.    That the Joint Notice of Trial Readiness be filed by the Parties no later than

 2 thirty (30) days after the expert discovery completion date.
 3         IT IS SO ORDERED.

 4 Dated: May 31, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 2                                Joint Stipulation
